GRAVES, Presiding Judge.
The offense is burglary; the penalty assessed is confinement in the penitentiary for a period of two years.
Appellant entered a plea of guilty to the court of the offense charged in the indictment. The record is before this court without bills of exception, a statement of facts, or a brief for the appellant. In the absence thereof, no question is presented for review.
The judgment of the trial court is therefore affirmed, and no motion for rehearing will be entertained in this appeal.